DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites "the flank of the one hatching rib with the one surface finish" and "the flank of an adjacent hatching rib with the other surface finish" in lines 2-3. There is insufficient antecedent basis for these limitations.
Claim 18 recites "which are preferably formed directly next to one another" in lines 2-3. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP 2173.05(d). It is unclear whether the preferred arrangement of the elevations and depressions further limits the claim scope. 
Claim 19 recites "the lateral flank" in line 2. There is insufficient antecedent basis for this limitation. Examiner notes that claim 1 recites two lateral flanks in line 4. 
Claim 23 recites "triangular, in particular isosceles triangular" and "trapezoidal, in particular isosceles trapezoidal" in lines 2-3. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation triangular / trapezoidal, and the claim also recites isosceles triangular / isosceles trapezoidal which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 24 "an angle (α, β, γ) of 5° to 60°, in particular of at most 30°" in lines 2-3. The claim recites a broad range together with a narrow range. The claim is considered indefinite for reasons stated in the paragraph above.
Claim 24 recites "an angle (α, β, γ)" in line 2. The claim recites an angle but then provides symbols for three different angles. It is unclear as to what structure these symbols correspond to in the hatching ribs. Examiner notes that there only two flanks on the ribs whereas three angles are recited. This issue is further compounded with claim 25 which recites "different angles (β, γ)" in line 2 and refers to angle (γ) as the larger one. It is unclear as to whether this refers to a particular flank and what angle (α) corresponds to if the other two symbols are flanks.
Claim 26 recites the hatching ribs as "provided which, at least in sections, run over local, in particular dome-like, projections, which in particular have a height (h2) of 0.1 to 0.3mm." The multiple commas and embedded clauses render this limitation grammatically awkward and indefinite. It is unclear as to which clause is modifying which subject. Further, it is unclear as to what is meant by "run over local."
Claim 26 recites "dome-like" projections in line 2. The addition of the term "like" to dome extends the scope of the expression so as to render it indefinite. It is unclear as to what shapes are covered by "dome-like." 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 21, the claim recites the additional ribs as at mutual distances from one another or directly adjoin one another. This limitation appears to cover every possible option--the additional ribs either adjoin or are spaced apart. Accordingly, claim 21 fails to further limit the subject matter of the claim upon which it depends.
As to claim 25, Examiner notes that claim 23 recites the ribs as "isosceles triangular" or "isosceles trapezoidal" which requires the opposing flanks to have equal angles in relation to the sidewall. Claim 25 requires the angles to be different and thus fails to include all the limitations of the claim upon which it depends. Furthermore, claim 24 recites an angular difference of 5 to 60 degrees, in particular of at most 30 degrees in lines 2-3--thus, a range of 5 to 30 degrees. If the flanks have different angles, the largest difference is at most 25 degrees. Claim 25 recites the larger angle as 5 to 30 degrees larger which is broader in scope than the angle range recited in the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claim 18 recites "in particular 0.05 mm to 0.8 mm" in line 3, claim 25 recites "the larger angle (γ) being in particular 5° to 30° larger than the smaller one" in lines 2-3, and claim 26 recites "in particular dome-like" in line 2 and "in particular have a height (hz) of 0.1 mm to 0.3mm" in line 3. Based on a plain reading of these claims, the limitations are considered to require the recited features in the tire structure and are not exemplary or preferable structure. Examiner suggests removing the "in particular" phrase to improve claim clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 19, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinzawa (US 2021/0094359).
Regarding claim 16, Shinzawa discloses a pneumatic tire comprising a hatching area on at least one of the sidewalls, the hatching area having a multiplicity of hatching ribs running next to one another, the hatching ribs having at least two lateral flanks (see ridges in Fig. 3, 4, 5A). A two-dimensional code 40 is provided overlapping the ridge pattern (see Fig. 4), the code being engraved so as to form surface irregularities on the surfaces of the ridges (dot holes 40a; [0057-0060]). As can be seen in Fig. 4, the opposing flanks of each ridge have different surface finishes due differences in the code pattern. The irregularities are three-dimensional structures in the form of engraved dot patterns ([0057-0061], Fig. 5B).
Regarding claim 17, the hatching ribs are provided adjacent each other with one flank having one finish facing another flank having a different finish (see Fig. 4).
Regarding claim 19, the 3D structure is shown to cover a lateral flank of the rib (see Fig. 4).
Regarding claim 23, the hatching ribs are isosceles triangular in cross-section (see Fig. 5A).

Claims 16, 17, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulhoff (US 2014/0216622).
Regarding claim 16, Mulhoff discloses a pneumatic tire comprising a hatching area on at least one of the sidewalls, the hatching area having a multiplicity of hatching ribs running next to one another, the hatching ribs having at least two lateral flanks (see parallel ribs 4 in Figs. 1-4). A pattern 5 of strands 7 or strips 14 are provided overlapping the rib pattern (see Fig. 1-2), the strands/strips in combination with the smooth sections form a three-dimensional surface finish on each flank. As can be seen in Fig. 2, the opposing flanks of each ridge have different surface finishes due differences in the oval pattern coverage area. For example, in the right-most rib of Fig. 2, the surface of the left flank differs from the surface of the right flank due to differences in the coverage of pattern 5.
Regarding claim 17, the hatching ribs are provided adjacent each other with one flank having one finish facing another flank having a different finish (see Fig. 4).
Regarding claim 19, the 3D structure is shown to cover a lateral flank of the rib (see Fig. 4).
Regarding claim 23, the hatching ribs are isosceles triangular in cross-section (see Fig. 5A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shinzawa (US 2021/0094359).
Regarding claim 18, Shinzawa discloses a three-dimensional structure comprising elevations and depressions (see Fig. 5B). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the height or depth of the elevations/depressions as 0.05mm to 0.8mm since Shinzawa teaches the dot holes as having depths of 0.3 to 1.0mm ([0048]), said range overlapping the claimed range.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shinzawa (US 2021/0094359) as applied to claim 23 above, and further in view of Kitamura (JP 2003-175707, with English machine translation).
Regarding claims 24 and 25, Shinzawa discloses triangular cross-sections but does not disclose the angles of the flanks. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the flanks with inclinations as claimed since Kitamura, similarly directed towards tires having hatching ribs, teaches configuring the rib flanks with angles of 20 to 80 degrees on one flank and 10 to 70 degrees on the other flank to generate shadows and decorative designs on the sidewall ([0016-0017]), with angular difference of 30 to 150 degrees ([0016]). These ranges overlapping with the claimed ranges.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shinzawa (US 2021/0094359) as applied to claim 16 above, and further in view of Kajikawa (JP 2000-280716, with English machine translation).
Regarding claim 26, Shinzawa does not disclose the hatching ribs as running over local projections having height of 0.1 mm to 0.3mm; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ribs as claimed since Kajikawa, similarly directed towards a tire sidewall pattern, teaches configuring the ridges so as to cross over adjacent ridges of differing shapes to create an excellent tire exterior and render sidewall surface defects inconspicuous ([0072]), wherein the shape of the ridges is semi-circular ([0027]; construed as "dome-like") and have heights of 0.3 to 2.0mm to ensure recognition ([0019-0023]), said range overlapping the claimed height range. 

Claims 18, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhoff (US 2014/0216622).
Regarding claim 18, Mulhoff discloses a three-dimensional structure comprising elevations and depressions (see strands in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the height or depth of the elevations/depressions as 0.05mm to 0.8mm since Mulhoff teaches the strands as having heights of at least 0.1 mm ([0056]), said range overlapping the claimed range.
Regarding claim 20, Mulhoff discloses a three-dimensional structure comprising a multiplicity of ribs (see strips 14) which run parallel and at right angles to the extent of the hatching ribs (see [0062], strips can be "orthogonal to the direction in which these ribs extend"). As to the width at their base, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the base as 0.1 to 0.5mm since Mulhoff teaches a mean width of the strips as 0.03 to 0.10 mm ([0059]), said range overlapping the claimed range.
Regarding claim 21, the additional ribs are at distance from each other (see Fig. 4).
Regarding claim 22, the additional ribs triangular in cross-section (see Fig. 4).
Regarding claim 24, Mulhoff discloses triangular cross-sections with angles of 30 to 60 degrees ([0030]). This range anticipates the broader range but is not anticipatory towards the narrower "at most 30 degrees" range. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the angle as 30 degrees, however, since Mulhoff discloses the angle range as 30 to 60 degrees, said end point overlapping with the claimed range (see [0030]).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable Mulhoff (US 2014/0216622) as applied to claim 24 above, and further in view of Kitamura (JP 2003-175707, with English machine translation).
Regarding claim 25, Mulhoff discloses triangular cross-sections but does not disclose the angles of the flanks. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the flanks with inclinations as claimed since Kitamura, similarly directed towards tires having hatching ribs, teaches configuring the rib flanks with angles of 20 to 80 degrees on one flank and 10 to 70 degrees on the other flank to generate shadows and decorative designs on the sidewall ([0016-0017]), with angular difference of 30 to 150 degrees ([0016]). These ranges overlapping with the claimed ranges.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mulhoff (US 2014/0216622) as applied to claim 16 above, and further in view of Kajikawa (JP 2000-280716, with English machine translation).
Regarding claim 26, Mulhoff does not disclose the hatching ribs as running over local projections having height of 0.1 mm to 0.3mm; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ribs as claimed since Kajikawa, similarly directed towards a tire sidewall pattern, teaches configuring the ridges so as to cross over adjacent ridges of differing shapes to create an excellent tire exterior and render sidewall surface defects inconspicuous ([0072]), wherein the shape of the ridges is semi-circular ([0027]; construed as "dome-like") and have heights of 0.3 to 2.0mm to ensure recognition ([0019-0023]), said range overlapping the claimed height range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749